PCIJ_A_13_ChorzowFactory-Interpretation_DEU_POL_1927-12-16_JUD_01_ME_00_FR.txt. COUR PERMANENTE DE JUSTICE INTERNATIONALE
1927. __—
Le 16 décembre. |
Dossier E.c. XIV.
Rôle XII. 5.

 

DOUZIÈME SESSION (ORDINAIRE)

Présents :

MM. Huser, Président,
LODER, ancien Président,
Lord FINLAY,

MM. NyHoLw,
ALTAMIRA, > Juges,
ODA,
ANZILOTTI,
BEICHMANN, |
NEGULESCO Juges suppléants,
MM. RABEx, | |
EHRLICH Juges nationaux.
ARRÊT N° xz
INTERPRÉTATION

DES ARRETS N® 7 ET 8
RELATIFS A L’AFFAIRE DITE
DE L’USINE DE CHORZOW

entre le Gouvernement allemand, représenté par M. le D* Erich
Kaufmann, professeur à Bonn,

Demandeur, —

et le Gouvernement de Pologne, représenté par M. le D' Thadée
Sobolewski, agent du Gouvernement polonais auprès du Tri-

bunal arbitral mixte polono-allemand,
Déjendeur .
5 ARRÊT N° II, — ARRETS Nos 7 ET 8 (INTERPRETATION)

La Cour,

composée ainsi qu'il est dit ci-dessus,

après avoir entendu les Parties en leurs observations et
conclusions,

a rendu l'arrêt suivant:

Par une Requête déposée au Greffe de la Cour le 18 octobre 1927,
en conformité de l’article 60 du Statut et de l’article 66 du
Règlement de la Cour, le Gouvernement allemand a introduit
devant la Cour permanente de Justice internationale, une
demande en interprétation des Arrêts n°% 7 et 8 rendus respecti-
vement par la Cour les 25 mai 1926 et 26 juillet 1927, entre
les Gouvernements allemand et polonais, et dont, aux termes
de la Requête, le sens et la portée seraient devenus ‘litigieux
entre ces deux Gouvernements. —

La Requête conclut à ce qu’il plaise à la Cour dire et juger:

« que la thèse que

1° dans son Arrêt n° 7, la Cour aurait réservé au Gouverne-
ment polonais le droit d’annuler par la voie judiciaire, encore
après l'arrêt susdit, l'acte du 24 décembre rgxg et l’ins-
cription, basée sur cet acte, de l’Oberschlesische comme
propriétaire aux registres fonciers ;

2° la requête introduite par le Gouvernement polonais contre
l’Oberschlesische Stickstoffwerke A.-G. auprès du Tribunal
civil de Kattowitz, tendant à effectuer cette annulation,
serait d’une importance internationale pour l'affaire relative
à l'usine de Chorzé6w (demande en indemnité) et pendante
auprès de la Cour,

x

ne correspond pas à une bonne interprétation des Arrêts n°s 7
et 8.»

La Requête du Gouvernement allemand fut notifiée, le
jour même de son dépôt, conformément aux dispositions de
l’article 66, alinéa 2, du Règlement, au Gouvernement polo-
nais, qui fut en même temps informé qu'il lui appartenait,
sil le désirait, de présenter ses observations sur la demande
en interprétation dans un délai que la Cour fixa ultérieurement
au 7 novembre 1927. En communiquant aux Parties en cause
6 ARRÊT N° FI. — ARRÊTS Nos 7 ET 8 (INTERPRETATION)

la décision relative à ce délai, la Cour ne manqua pas d’attirer
leur attention sur le fait qu’il correspondait, pour la procédure en
interprétation, au délai de présentation du Contre-Mémoire visé, en
ce qui concerne la procédure ordinaire, par l’article 38, alinéa
premier, du Règlement.

Le 7 novembre 1927, le Gouvernement polonais déposa au
Greffe de la Cour des « Observations» sur la demande en inter-
prétation des Arrêts n® 7 et 8 formulée par le Gouvernement

x

allemand. Ces observations conclurent à ce qu’il plaise à la
Cour :

« Déclarer qu’il n’y a pas lieu de donner suite à la demande
du Gouvernement allemand en date du 17 octobre 1927.»

Saisie de cette conclusion ainsi que des observations qui
la précédaient, la Cour adopta, le 9 novembre, la Résolution
suivante, laquelle fut dûment communiquée aux Parties en
cause :

«La Cour, vu l'article 60 de son Statut et les articles 38
et 66 de son Règlement, décide :

1° d'inviter le Gouvernement allemand à présenter, s’il
le désire, dans un délai expirant le. 21 novembre, un
exposé écrit contenant, avec un supplément d’information
sur les conclusions de sa Requête du 17 octobre 1927,
ses observations et conclusions au sujet des observations
soumises par le Gouvernement polonais ; |

2° d'inviter le Gouvernement polonais à présenter,
sil le désire, dans le même délai, un supplément d’infor-
mation sur les conclusions de la requête allemande du
17 octobre 1927.»

Dans le délai fixé, le Gouvernement allemand déposa, confor-
mément à la décision de la Cour, un « Exposé» en conclu-
sion duquel il pria la Cour de

«I° Prononcer la jonction des procédures relatives aux
exceptions préliminaires soulevées par le Gouvernement polo-
nais et relatives au fond. |

2° Déclarer qu’il y a lieu de donner suite à la demande
du Gouvernement allemand tendant à obtenir, conformément
à l’article 60 du Statut, une interprétation des Arrêts nos 7
et 8. |
3° Dire et juger conformément aux conclusions de la Requête
allemande. » -
7 :: ARRÊT N° II. — ARRÊTS Nos 7 ET 8 (INTERPRETATION)
“De son côté; :le Gouvernement polonais déclara

«renoncer à la déposition a’ informations supplémentaires cc concer-
nant la demande: en interprétation des Arrêts n°8 7 et 8 ».

Dans ces conditions, la Cour, conformément à sa Résolution
du 9 novembte 1927, tint, le 28 novembre, une audience au
cours de laquelle elle entendit les exposés oraux de MM. Kauf-
mann et Sobolewski, agents des Gouvernements. en cause. La
Cour ayant, à la suite de ces exposés, décidé de clore les
débats, après avoir fourni auxdits agents l’oceasion de répli-
quer, M. Kaufmann prononça une brève réplique, tandis que
M. Sobolewski, déclarant qu’à son avis les discussions antérieures
avaient complètement épuisé la matière, renonça à la parole.

POINT DE FAIT.

L’Arrét n° 7 de la Cour, rendu le 25 mai 1926 dans le
procès entre les Gouvernements allemand et polonais au sujet
de «certains intérêts allemands en Haute-Silésie polonaise » —
intérêts qui, aux termes de l'arrêt, avaient trait, entre autres,
«à la radiation aux registres fonciers, comme propriétaire de
certains biens-fonds à Chorzéw, de la Société Oberschlesische
Stickstoffwerke A.-G., et à linscription à sa place du Trésor
polonais » —, déclara, dans son dispositif, «que l'attitude du
Gouvernement polonais vis-à-vis des Sociétés anonymes Ober-
schlesische Stickstoffwerke .... n’était pas conforme aux disposi-
tions .....de la Convention de Genève», conclue le 15 mai
1922 entre l’Allemagne et la Pologne.

Partant de cette décision de la Cour, les deux Gouverne-
ments entrêrent en négociations en vue de régler à l’amiable
les demandes de ladite Société, entre autres, par le paiement
d’une indemnité en argent.

| Ces négociations n’aboutirent pas, et le Gouvernement alle-
mand, ayant informé le Gouvernement polonais que les
points de vue des deux Gouverriéments lui semblaient si
différents qu’il paraissait impossible d’éviter un appel à une
8 ARRÊT N° II. — ARRÊTS Nos 7 ET 8 (INTERPRETATION)

instance internationale, saisit Ia Cour, le 8 février 1927,
d’une Requête tendant à ce que la Cour dise et juge, entre
autres, «que le Gouvernement polonais est tenu à la réparation
du préjudice subi» par l’Oberschlesische, à raison de l'attitude
dudit Gouvernement vis-à-vis d’elle. Le Gouvernement polo-
nais ayant excipé de l’incompétence de la Cour de connaître
de l'instance ainsi introduite, la Cour rendit, sur cette exception,
le 26 juillet 1927, son Arrêt n° 8, par lequel elle décida de
retenir l'instance en question pour statuer au fond, et de
charger le Président de fixer les délais pour le dépôt des pièces
de la procédure écrite ; ces délais furent ultérieurement arrêtés
de manière à permettre à l’affaire au fond d’être en état le
1° mars 1928.

Or, d’après la Requête déposée par le Gouvernement alle-
mand au Greffe de la Cour le 18 octobre 1927, le Gouverne-
ment polonais avait introduit auprès du Tribunal régional de
Katowice, dans le ressort duquel sont sis les immeubles dont
il s’agit et qui sont connus sous la dénomination d’« usine de
Chorzéw», une requête contre l’Oberschlesische, signifiée à
cette dernière le 16 septembre 1927. Cette requête aurait conclu
à ce que: |

«x° il soit déclaré que la société défenderesse n’est pas

devenue propriétaire des biens-fonds Chorzéw (vol. XXIII,
fol. 725, etc.) ;
il soit déclaré que l'inscription en faveur de la société
défenderesse du changement de la propriété, effectué le
29 janvier 1920, était invalide, et que les fonds mentionnés
au chiffre 1° des présentes conclusions sont restés la propriété
du Reich allemand en dépit de l’Aufassung et de l’inscrip-
tion, en date du 29 janvier 1920, de la société défende-
resse comme propriétaire ;

. CO

il soit déclaré que, indépendamment des lois du 14 juillet
1920 (Bulletin des Lois de la République polonaise — pos. 400)
et du 16 juin 1922 (Bulletin — pos. 388), la propriété des
biens-fonds mentionnés sous chiffre 1° revient au Fisc
de l’État polonais. » |

L'exposé des motifs sur lesquels la requête fondait ses
conclusions aurait contenu, entre autres, le passage suivant :
9 ARRÊT N° II. — ARRETS Nos 7 ET 8 (INTERPRÉTATION) :::

«L'arrêt [scii. n° 7 de la Cour] a décidé le différend sous l'angle
de vue des dispositions du droit international; et la Cour a
observé dans les considérants qu’elle ne préjugeait pas à la
question de savoir si le transfert de la propriété et l’inscrip-
tion aux registres fonciers étaient valides sous l’angle de vue du
droit civil L’argumentation polonaise basée sur l'exception
de l’invalidité civile de la transaction du 24 décembre 1910, et;
partant, de l'inscription du 29 janvier 1920, n'a pas été. dis-
cutée par la Cour, qui se retrancha derrière l’existence formelle
de l'inscription. Mais, en même temps, la Cour a dit que, si
la Pologne veut contester la validité de cette inscription, son
annulation ne saurait, en tout cas, résulter que d’une décision
rendue par la juridiction compétente.

Se basant sur l'arrêt susdit, le Reich allemand a introduit, le
8 février 1927, auprès de la Cour permanente de Justice inter-
nationale à La Haye, une nouvelle requête relative à l'indemnité
due en raison de la violation des droits de la société défenderesse
ainsi que de ceux des Bayerische Stickstoffwerke, violation
effectuée par la reprise de l’usine par l’État polonais.

… Dans ces conditions, le Fisc utilise la possibilité, lui réservée
par l'arrêt de la Cour à La Haye, de contester devant le tribunal
compétent la validité tant du changement de la propriété que
de l'inscription.»

Lexactitude de ces citations n’a pas été contestée par le
Gouvernement polonais.

D'un autre côté, le texte complet de la requête signifiée,
le 16 septembre 1927, à l'Oberschlesische; n’a pas été soumis
à la Cour dans la présente procédure. De même, le texte de
la décision que, selon les informations données au cours de la
procédure orale, le Tribunal régional de Katowice aurait rendue
par défaut sur cette requête et qui aurait adjugé au Gouver-
nement polonais ses conclusions, n’a pas été porté à la
connaissance de la Cour.

POINT DE DROIT.

La demande en interprétation émanant du Gouvernement
allemand, et dont les conclusions sont reproduites ci-dessus,
10 ARRÊT N° II. — ARRETS Nos 7 ET 8 (INTERPRÉTATION)

a été introduite en vertu de l’article 60 du Statut de | la.
Cour, lequel est ainsi conçu:

«L'arrêt est définitif et sans recours. En cas de contes-
tation sur le sens et la portée de l'arrêt, il appartient
à la Cour de l'interpréter, à la demande de toute Partie. »

Le Gouvernement polonais ayant contesté que, dans le cas
présent, les conditions requises par ledit article pour qu’il
puisse être donné suite à une demande en interprétation se
trouvent réalisées, il faut d’abord examiner si tel est bien le cas.

Ti ressort de l’article que ces conditions sont les suivantes :

1° il faut qu'il y ait contestation sur le sens et la portée
d'un arrêt dé la Cour;
2° il faut que la demande vise une interprétation de l'arrêt.

En ce qui concerne la dernière condition, la Cour est d’avis.
que, par l'expression «interprétation», il faut entendre l'indi-
cation précise du «sens» et de la «portée» que la Cour a
entendu attribuer à l'arrêt en question, et le Gouvernement
polonais ne paraît pas prétendre que tel ne soit pas le sens.
En revanche, il nie l'existence d’une contestation, entre les
deux Gouvérnements, sur le sens et la portée des arrêts cités
dans la demande allemande, et sa conclusion est qu'il n’y a°
pas lieu de donner suite à la demande.

*

Avant d’aborder la question ainsi posée, la Cour croit
utile de préciser le sens à donner aux termes «contestation »
et «sens et portée de l'arrêt», tels qu'ils ont été employés

dans l’article 60 du Statut.

Pour ce qui est du terme «contestation », la Cour constate
que l’article 60 du Statut, d’après sa teneur, n’exige pas que
l'existence de la contestation se soit manifestée d’une certaine
manière, par exemple par des négociations diplomatiques. Il
paraît bien désirable qu’un Etat ne procède pas à une démarche
aussi sérieuse que l’assignation d’un autre Etat devant la
II ARRÊT N° II. — ARRETS Nos 7 ET 8 (INTERPRETATION)

Cour, sans avoir auparavant, dans une mesure raisonnable,
tâché d'établir clairement qu'il s’agit d’une différence de vues
qui ne peut être dissipée autrement. Mais, vu la teneur du
texte, la Cour estime ne pas pouvoir exiger que la contestation
se soit formellement manifestée ; à son avis, il doit suffire que
les deux. Gouvernements aient en fait manifesté des opinions
opposées quant au sens et à la portée d’un arrêt de la Cour.
Celle-ci croit, à ce sujet, devoir rappeler que, dans son
Arrêt n° 6 (relatif à l'exception d’incompétence soulevée par la
Pologne au sujet de la requête qu'avait introduite le Gouver-
nement allemand en vertu de l’article 23 de la Convention de
Genève concernant la Haute-Silésie), elle a estimé que, ledit
article ne posant pas la condition de négociations diploma-
tiques préalables, la Cour pouvait être saisie aussitôt que l’une
des Parties estimait qu'il y avait divergence d'opinions résultant
de linterprétation et de l'application des articles 6 à 22 de
la Convention.

Pour apprécier le sens que revêt, dans l’article 60 du Statut,
l'expression «sens et portée de l'arrêt », il ya lieu de rapprocher
cette expression de l’article précédent du Statut, qui déclare
qu’une décision de la Cour n’est obligatoire que pour les
Parties en litige et dans le cas qui a été tranché.

Tl semble tout naturel de penser que c’est afin de permettre
à la Cour de préciser au besoin ce qui a été décidé avec
force obligatoire dans un arrêt, que la deuxième phrase de
l'article 60 a été introduite, et qu’en revanche, une demande .
qui n’a pas ce but ne rentre pas dans le cadre de cette
disposition. Pour qu’une divergence de vues puisse faire l’objet
d’une demande en interprétation en vertu de l’article 60 du
Statut, il faut donc qu'il y ait divergence entre les Parties
sur ce qui, dans l’arrét en question, a été tranché avec force
obligatoire. Cela ne veut pas dire qu’il doive être incontesté
que le point dont le sens prête à discussion regarde une partie
de l'arrêt ayant force obligatoire. Une divergence de vues, si
tel ou tel point.a été décidé avec force obligatoire, constitue,
elle aussi, un cas qui rentre dans le cadre de la disposition
I2 ARRÊT N° II. — ARRÊTS Nos 7 ET 8 (INTERPRETATION)

x

en question, et la Cour ne pourrait se soustraire à l'obligation
d'interpréter l'arrêt. dans la mesure nécessaire pour pouvoir
se prononcer sur pareille divergence.

Jl s’agit donc de savoir si une telle divergence de vues
s’est, en fait, manifestée entre les deux Gouvernements dans
le cas présent, quant au sens et à la portée des Arrêts n°®% 7
et 8. La Cour traitera cette question séparément par rap-
- port à chacun des arrêts dont il s’agit et à chacune des deux
thèses qu’attribuent au Gouvernement polonais les conclusions

de la Requéte allemande.

Il y a lieu, à ce sujet, de rappeler les faits qui ont précédé
l'introduction de la Requête en interprétation par le Gouver-
nement allemand.

Déjà au cours des négociations entamées sur la base de
l'Arrêt n° 7, dans une lettre du 9 septembre 1926 adressée au
Gouvernement allemand, le Gouvernement polonais avait
exprimé l'opinion que — dans la mesure où il s'agissait de
Vindemnisation de l'Oberschlesische pour ses dommages pré-
tendus —, restait encore ouverte, indépendamment de l'arrêt
de la Cour, la question de savoir si, au point de vue du droit
civil, l'inscription aux registres fonciers de ladite société
comme propriétaire de l'usine de Chorzéw était valide. Le
Gouvernement allemand répondit le 2 octobre, en faisant
valoir que la Cour avait, en termes exprès, décidé qu'il n’y
avait aucun motif justifiant le point de vue selon lequel le
transfert de l'usine de Chorzôw à l’Oberschlesische ne consti-
tuerait pas une aliénation ayant pleine validité juridique, et
que, par conséquent, à la date où le transfert de la souve-
raineté à la Pologne s’était produit, la propriété de l'usine
revenait indubitablement à cette société et non au Reich
allemand. «Toute l'affaire», disait le Gouvernement allemand,
«a été définitivement réglée et décidée par l'arrêt de la Cour
permanente de La Haye.» Les négociations ayant échoué
et la question de lindemnité ayant été portée devant la Cour
par le Gouvernement allemand, l'avocat du Gouvernement
polonais, dans sa plaidoirie du 22 juin 1927 relative a la
13 ARRÊT N° II. — ARRETS Nos 7 ET 8 (INTERPRETATION)

compétence de la Cour pour juger de cette question, a repris
le point de vue exprimé par le Gouvernement polonais dans
la lettre du g septembre 1926, et y a expressément déclaré
que le principe de l'indemnité de l’Oberschlesische continue à
être contesté sur la base même dudit arrêt (l’Arrêt n° 7),
qui avait reconnu à la Pologne «la faculté de contester la
validité de cette inscription». Il en tirait la conclusion que la
question relative à la reconnaissance du principe des répara-
tions réclamées n’était pas encore « litigieuse » en ce qui concerne
l'Oberschlesische, «tant que la question de la validité de
l'inscription de son titre de propriété, réservé par la Cour»,
n'aurait «pas été réglée par les tribunaux compétents, c’est-à-
dire par les tribunaux polonais, que le Gouvernement polo-
nais» était «sur le point de saisir».

L'agent allemand y répondit dans sa plaidoirie du 24 juin:
il contestait que la Cour ne se fût pas encore définitivement
prononcée et qu'elle eût fait une réserve quant à la validité
des transactions de r9rg au point de vue du droit civil; il
soutenait que,.à son avis, vu les considérants et le dispositif
de l'arrêt, il n’était guère douteux que la phrase invoquée
par l'avocat du Gouvernement polonais ne peut avoir le sens
qui lui avait été attribué par ce Gouvernement et, par consé-
 quent, que cette phrase ne pouvait être opposée aux réclama-
tions du Gouvernement allemand. Il faut noter que l'agent
du Gouvernement polonais, qui assistait à ces plaidoiries, n’a
rien dit pour démentir ou modifier lesdites observations de
l'avocat de son Gouvernement. Au contraire, il y a fait allu-
sion dans son propre plaidoyer devant la Cour. Il n’y a donc
pas lieu de douter que ‘telles aient bien été alors les vues du

Gouvernement polonais.

Peu après que la question de compétence eut été tranchée
par la Cour (Arrêt n° 8), le Gouvernement polonais introduisit,
contre l’Oberschlesische, la requête annoncée par son repré-
sentant lors des débats de juin, et dont les motifs allégués et
cités ci-dessus paraissent confirmer l'opinion que la requête
a bien été introduite dans le dessein annoncé lors desdits débats.
14 ARRÊT N° II, — ARRETS Nos 7 ET 8 (INTERPRETATION)

De ces faits il résulte que, tandis que le Gouvernement
allemand soutient que l’Arrét n° 7 de la Cour a définitivement
tranché, avec effet obligatoire pour la demande en indemnisa-
tion présentée en faveur de l’Oberschlesische, la question rela-
tive à la propriété de cette société sur l’usine de Chorzéw,
voire du point de vue du droit civil, le Gouvernement polo-
nais a soutenu une opinion contraire et s'est appuyé sur un
certain passage dudit arrêt (p. 42) qui, selon lui, démontrait
le bien-fondé de son opinion et qui, dans un certain sens,
pourrait être caractérisé comme une réserve. Il y a donc
vraiment une contestation sur un point qui, selon les expli-
cations apportées ci-dessus, concerne le sens et la portée
dudit Arrêt n° 7, pour autant qu’il s’agit de la première
conclusion du Gouvernement allemand.

Le Gouvernement polonais objecte que ledit passage n’a
pas été invoqué par lui comme conférant un titre au droit
de saisir le Tribunal de Katowice de la Requête qui y a
été introduite, mais seulement comme étant la constatation
par la Cour d’un droit qui lui appartenait déjà, abstraction
faite de toute réserve. Le Gouvernement polonais objecte
également que la demande allemande d'interprétation ne
porte pas sur le dispositif de l'arrêt, qui, selon le Gouverne-
ment polonais, peut seul faire l’objet d’une demande en inter-
prétation, et qu’il ne prétend pas que le dispositif contienne
une réserve telle qu’elle dst visée dans la conclusion n° I
du Gouvernement allemand. La Cour, cependant, ne peut se
rallier à cette manière de voir. Car il est clair en tout cas
que, s’il n’y a pas divergence sur le fait que le texte du dis-
positif de l'arrêt ne contient pas la réserve en question,
l'existence, dans les motifs de l'arrêt, d'un passage que l’une
des Parties interprète comme exprimant une réserve — réserve
qui aurait pour effet de limiter la force obligatoire de l’Arrêt n° 7
— ou comme la constatation d’un droit qui serait incom-
patible avec la situation juridique que l’autre Partie considère
comme établie avec force obligatoire, permet de saisir valable-
ment la Cour du point relatif à l'interprétation des vrais sens
et portée dudit arrêt.
15 ARRÊT N° II. — ARRETS Nos 7 ET 8 (INTERPRETATION)

D'autre part, en ce qui concerne l’Arrêt n° 8, la Cour
estime que le sens et la portée de cet arrêt ne sont pas direc-
tement touchés par la première conclusion allemande. En effet,
ledit arrêt ne statue que sur la compétence de la Cour pour
juger l'affaire introduite par la Requête allemande du 8 février
1927. Toutefois, il y a lieu de mentionner que certains pas-
sages de cet arrêt peuvent entrer ici en ligne de compte comme
exprimant le sens et la portée que la Cour attribuait à
l’Arrêt n° 7 en prononçant son Arrêt n° 8.

_ La deuxième conclusion allemande semble poser la question
des effets que la requête introduite auprès du Tribunal de
Katowice pourrait avoir sur l'affaire pendante devant la Cour
et relative à Vindemnité réclamée par l'Allemagne sur la base
de l’Arrêt n° 7. D’après l’argumentation donnée, il est cepen-
dant clair que cette conclusion vise une application à un cas
spécial d’un point que le Gouvernement allemand considère
comme réglé avec force obligatoire par les arrêts déjà rendus,
mais qui, selon le Gouvernement polonais, laisse encore ouverte
la question relative 4 la validité, au point de vue du droit
civil, du transfert de la propriété à l’Oberschlesische et de
son inscription aux registres fonciers. Cette deuxiéme conclu-
sion a donc, elle aussi, implicitement pour objet une question
contestée visant le sens et la portée de l'Arrêt n° 7. En
revanche, pour ce qui est de l’Arrêt n° 8, la Cour se borne à
renvoyer à ce qu'elle a dit à ce sujet par rapport à la pre-
mière conclusion allemande.

# Ÿ

Ayant ainsi constaté que les conclusions allemandes contien-
nent toutes les deux des demandes en interprétation de
VArrét n° 7 de la Cour, la Cour doit passer à l’examen de
ce qu'on peut considérer comme le fond de l'affaire.

En procédant à cet examen, la Cour ne se considère pas
comme tenue de répondre simplement par oui ou non aux
propositions formulées dans les conclusions de la Requête
allemande. Elle se place à ce point de vue parce que, pour
interpréter un arrêt, elle ne saurait être liée par des formules
16 ARRÊT N° II. — ARRETS NOs 7 ET 8 (INTERPRÉTATION)

choisies par les Parties en cause, mais doit pouvoir se pronon-
cer librement. Cette manière de voir se trouve en harmonie
avec le texte actuel de l’article 66 du Règlement. En effet,
aux termes de cet article -— par lequel la Cour a entendu
donner les indications indispensables relatives à la procédure
en interprétation —, la requête introduisant la demande en
interprétation doit comprendre :

«a) la mention de l'arrêt dont l'interprétation est demandée ;

« 6) Vindication précise du ou des points litigieux. »

Tandis que l’article 35 du Règlement, qui a trait a la
requête introduisant une affaire ordinaire, exige «la désigna-
tion de la chose demandée», l'article 66 parle de «lindica-
tion.... des points litigieux». Et tandis que, pour la pro-
cédure ordinaire, l’article 40 du Règlement prévoit la présen-
tation obligatoire de mémoires contenant, comme un élément
essentiel, «les conclusions », l’article 66 ne mentionne que des
«observations» facultatives et «un supplément d’information »
à fournir sur invitation de la Cour. ‘

La Cour estime donc devoir interpréter les conclusions de
la Requête allemande du 18 octobre 1927 comme constituant
simplement l'indication, au sens de l’article 66 du Règlement,
des points dont le sens et la portée sont contestés entre les
Parties. Selon toute autre interprétation, en effet, la Requête
en question ne satisferait pas aux conditions formelles posées
par ledit article; et, comme elle a déjà eu l’occasion de le
dire dans des arrêts antérieurs, la Cour peut, dans des limites
raisonnables, faire abstraction des imperfections de forme des
pièces qui lui sont soumises.

Au point de vue qui vient d’être invoqué; il y a lieu de rete-
nir que les deux conclusions formulées dans la Requête alle-
mande se révèlent, à l’analyse, comme ayant trait au même
point litigieux, envisagé sous un double aspect. Ce point, qui
a été suffisamment défini ci-dessus, se rattache au passage,
figurant à la page 42 de l'Arrêt n° 7, que le Gouvernement
polonais a invoqué dans la requête adressée par lui au Tri-

bunal de Katowice ; ce passage est ainsi conçu:
17 ARRÊT N° II. — ARRETS Nos 7 ET 8 (INTERPRÉTATION)

« Si la Pologne veut contester la validité de cette inscription,
son annulation ne saurait, en tout cas, résulter que d’une
décision rendue par la juridiction compétente. »

C’est donc, en réalité, de ce passage de l’Arrêt n° 7, consi-
déré par rapport à l’ensemble de l'arrêt, que le Gouvernement
allemand demande l'interprétation au double point de vue
du sens et de la portée.

S'occupant d’abord du premier de ces points de vue, la
Cour observe que, pris isolément, les termes du passage qui
vient d’être cité peuvent donner l'impression que la Cour a
entendu réserver à la Pologne la faculté de faire établir, par
un recours aux tribunaux polonais, et avec effet pour l'affaire
alors tranchée, que l’Oberschlesische n’était pas, du point de
vue du droit civil, valablement inscrite comme propriétaire
de l’usine de Chorzéw.

Le raisonnement, dans lequel se trouvent les lignes citées,
a la teneur suivante (p. 42): | _

«En ce qui concerne la thèse du défendeur, selon laquelle.
le contrat du 24 décembre 1919 et le transfert de la propriété,
les 28-29 janvier suivants, par l’Auflassung et l'inscription
au registre foncier, seraient entachés de fictivité ou de fraude,
il y a lieu de constater d’abord que la Cour ne saurait
attribuer à cette thèse, pour autant que l’on peut considérer
que la Partie défenderesse a voulu l’appuyer sur des
considérations tirées du droit civil allemand, une valeur
indépendante ; en effet, la loi polonaise, dont l'application
à l'usine de Chorzdw a provoqué le présent différend entre
les deux Puissances, ne se fonde ni principalement ni à
titre subsidiaire sur la validité ou l’invalidité, au point de
vue du droit civil allemand, du transfert des propriétés
qu'elle vise, mais exclusivement sur la date du transfert
par rapport au II novembre 1918. Il faut constater ensuite
que la Cour, en exercice de la juridiction visée par l’ar-
ticle 23 de la Convention de Genève, n’examinera qu’en
tant qu’un point incident ou préliminaire la question de
l'existence éventuelle de droits au regard de la législation
‘allemande. >

- La Cour a déjà constaté qu’au point de vue du droit inter-
national la transaction dont il s’agit doit, à son avis, être
considérée comme effective et de bonne foi. Elle n’a trouvé
dans les arguménts portés à sa connaissance par la Pologne.
à l'appui de sa thèse susmentionnée aucune raison propre à
modifier, au point de vue du droit civil, le résultat auquel
18 ARRÊT N° II. — ARRÊTS Nos 7 ET 8 (INTERPRETATION)

elle est ainsi arrivée sur la base du droit international. Dans -
le cas actuel, la Cour est, en effet, d’avis que le droit de
propriété de l’Oberschlesische sur l’usine de Chorzéw doit
étre considéré comme établi, son inscription dans cette
capacité au registre foncier ayant été dûment effectuée. Si
la Pologne veut contester la validité de cette inscription,
son annulation ne saurait, en tout cas, résulter que d’une
décision rendue par la juridiction compétente ; c’est ce qui
ressort du principe du respect des droits acquis, principe
qui, ainsi que la Cour a eu l’occasion de le constater à
maintes reprises, fait partie du droit international commun
qui, sur ce point, entre autres, est à la base de la
Convention de Genève.

Ceci est exact bien que, ainsi que le fait observer la Pologne,
les contrats du 24 décembre 1919 aient été conclus à un
moment où, faute d'inscription au registre du commerce,
l’Oberschlesische manquait encore de personnalité juridique.
La Cour constate, en effet, que ces contrats ont été conclus
après la fondation de l’Oberschlesische et par ses directeurs
régulièrement constitués; elle constate, en outre, que l’aliéna-
tion de l’usine de Chorzéw fut effectuée par l’ Auflassung,
acte de caractère contractuel, et par l'inscription au livre
foncier, ce qui eut lieu seulement après l'inscription de
l'Oberschlesische au registre du commerce. D'ailleurs, par
des actes concluants, s'étendant sur une période de plus
de deux ans, tous les intéressés ont continué de recon-
naître la validité des contrats dont il s’agit.»

Il ressort tout d’abord de ce raisonnement — ceci avait
d’ailleurs été expressément dit plus haut dans l'arrêt (p.35) —
que, pour répondre à la conclusion n° 2 @ de la demande du
Gouvernement allemand en l'affaire qui lui était alors soumise,
la Cour a constaté la nécessité de trancher, bien que comme
un point incident ‘et préliminaire, la question relative à la
thèse de la Pologne, selon laquelle le contrat du 24 décembre
1919 et le transfert de la propriété (savoir de l'usine de
Chorzéw à l’Obérschlesische), effectué les 28-29 janvier sui-
vants, l’Auflassung et l'inscription au registre foncier, seraient
entachés de fictivité et de fraude.

Il s'ensuit encore, entre autres, que la Cour n'a trouvé
dans les arguments de la Pologne aucun motif propre à modi-
fier, au point de vue du droit civil, le résultat auquel elle
19 ARRÊT N° II. — ARRÊTS Nos 7 ET 8 (INTERPRETATION)

était arrivée sur [a base du droit international, mais qu’en
revanche, de l’avis de la Cour, le droit de propriété de l’Ober-
schlesische sur l'usine de Chorzéw était établi, «son inscrip-
tion dans cette capacité au registre foncier ayant été dûment
effectuée». Cette dernière partie de la phrase ne peut être
considérée ni comme constituant la seule raison qui ait motivé
pour la Cour le résultat auquel elle arrivait, ni comme condi-
. tionnée par la non-observation de la manière de procéder indi-
quée dans les lignes précitées qui lui font suite. Ce qu’on peut
trouver exprimé dans ces lignes est plutôt un argument addi-
tionnel, tiré du droit international commun. Si de l'emploi
du verbe au temps présent on peut conclure que la Cour a
envisagé la possibilité, pour la Pologne, d’instituer, même
après l'arrêt, une procédure en vue d'obtenir l'annulation de
l'inscription par une décision des tribunaux nationaux compé-
tents, il serait contraire à tout le raisonnement d’y voir une
réserve dans ce sens que les effets obligatoires de l'arrêt
rendu et spécialement du paragraphe n° 2 a du dispositif
(«que l'attitude du Gouvernement polonais vis-à-vis des
Sociétés anonymes Oberschlesische Stickstoffwerke et Bayeri-
sche Stickstoffwerke n'était pas conforme aux dispositions des
articles 6 et suivants de la Convention de Genève»), doivent
dépendre du résultat d’une telle procédure instituée ultérieu-
rement. En effet, une réserve dans ce sens aurait pour résultat
de priver ladite conclusion 2 a de sa base logique et néces-
saire, et ainsi de ne donner à ladite conclusion 2 a@ que le
caractère d’une décision provisoire.

C'est aussi en ce sens que la Cour s’est exprimée dans son
Arrêt n° 8 (p.15). Elle y a dit, en ce qui concerne le transfert
de Vusine à l’Oberschlesische, qu’elle a estimé, entre autres,
«que le droit de propriété de l’Oberschlesische devait être
considéré comme établi et n'aurait pu être contesté que
devant un tribunal compétent ». Quant au passage qui figure
à la page 31 de l’Arrét n° 8 et qui est ainsi libellé:

«.... il s'ensuit qu'une fois la dépossession accomplie
‘sans examen préalable du droit de propriété, la possibilité
d'entreprendre pareil examen afin de justifier, après coup,
cette dépossession, ne saurait effacer une violation qui a
20 ARRÊT N° II. — ARRETS Nos 7 ET 8 (INTERPRETATION)

déjà eu lieu de la Convention de Genève, ni affecter la.
compétence de la Cour »,

il semble également démontrer que, dans la pensée de la Cour,
une démarche ultérieure du Gouvernement polonais pour jus-
tifier, après coup, son attitude à l’égard de l’'Oberschlesische ne
pourrait pas entrer en ligne de compte.

Ayant ainsi établi le sens qu’il convient d'attribuer au.
passage par rapport auquel elle a été priée d'interpréter son
Arrêt n° 7, la Cour procède maintenant à l'examen de la
portée de l'arrêt, visée par la conclusion n° 2 de la Requête
allemande.

Ainsi qu'il a été rappelé ci-dessus, la Cour a, par ledit
arrêt, dit et jugé que l'attitude du Gouvernement polonais.
vis-à-vis de l’Oberschlesische n’était pas conforme aux dis-
positions de la Convention de Genève. Cette conclusion, qui
est maintenant, sans conteste, passée en force de chose jugée,
reposait, entre autres, d’une part, sur la constatation qu’au
point de vue du droit international, le Gouvernement alle-
mand avait bien le droit d’aliéner l'usine de Chorzôw, et,
d'autre part, sur la constatation qu’au point de vue du droit.
civil, l’Oberschlesische avait valablement acquis le droit de
propriété sur l’usine — constatations qui constituent une condi-
tion absolue de la décision de la Cour. La constatation sui-
vant laquelle, au point de vue du droit civil, l’usine apparte-
nait à l’Oberschlesische fait, par conséquent, partie des points.
que l’Arrêt n° 7 a tranchés avec force obligatoire aux termes.
de l’article 59 du Statut. Le contexte dans lequel se trouve le
passage dont il s’agit sert précisément à établir le droit de.
propriété de l’Oberschlesische au point de vue du droit civil.

L’Arrét n° 7 de la Cour est de la nature d’un jugement
déclaratoire qui, selon son idée, est destiné à faire reconnaître.
une situation de droit une fois pour toutes et avec effet
obligatoire entre les Parties, en sorte que la situation juridique
ainsi fixée ne puisse plus être mise en discussion, pour
ce qui est des conséquences juridiques qui en découlent.

La Cour a eu l’occasion, dans son Arrêt n° 7 (p. 1g), de se
prononcer sur le point de savoir si l’article 59 du Statut de
la Cour lui interdit de rendre des jugements purement décla-
21 ARRÊT N° II.— ARRETS NOS 7 ET 8 (INTERPRETATION)

ratoires ; elle y a répondu négativement en déclarant que le
but de l’article 59 est seulement d’éviter que des principes
juridiques admis par la Cour dans une affaire déterminée,
soient obligatoires pour d’autres États ou d’autres litiges.
Dans cet ordre d'idées, il y a lieu de constater ce qui suit:
L'affaire concernant l'indemnisation demandée par le Gouver-
nement allemand sur la base de l’Arrêt n° 7 de la Cour est
encore pendante quant au fond, et la procédure écrite ne
sera terminée que le 1% mars 1928. Selon les observations de
l’agent du Gouvernement polonais, il est possible que ce
Gouvernement veuille se prévaloir dans ce procès de l’issue de
l’action intentée devant le Tribunal de Katowice contre l’Ober-

x

schlesische. Une exception de litispendance à ce sujet n’a pas
été formulée. En tout cas, obligation, imposée a la Cour par
l'article 60 du Statut, d’interpréter ses arrêts à la demande
de toute Partie, ne saurait fléchir pour la seule raison que
l'interprétation que la Cour doit donner pourrait avoir éven-
tuellement de {importance pour un autre procès en cours.
L'interprétation n’ajoute rien à la chose jugée et ne peut
avoir effet obligatoire que dans les limites de la décision de
Varrét interprété.

D’autre part, la Cour écarte dans ses interprétations toute
appréciation de faits autres que ceux qu’elle a examinés dans
l'arrêt qu'elle interprète, et, en conséquence, tous faits pos-
térieurs à cet arrêt. De même, la Cour s’abstient de toute
appréciation au sujet de la portée qu’aurait l'arrêt à inter-
préter sur les conclusions énoncées par les Parties dans une
autre procédure ou autrement à elle signalées. Elle se borne

à expliquer par l'interprétation ce qu’elle a déjà dit et jugé.

PAR CES MOTIFS,
La Cour, jugeant contradictoirement,

décide et juge, par huit voix contre trois:
22 ARRÊT N° II. — ARRÊTS Nos 7 ET 8 (INTERPRÉTATION)

Que, dans son Arrêt n° 7, la Cour n’a pas réservé au Gou-
vernement polonais le droit de demander par la voie judiciaire,
même après l'arrêt susdit et avec effet sur le cas décidé, la
constatation de la nullité de l'inscription, basée sur l'acte du
24 décembre 1919, de la Société Oberschlesische Stickstoffwerke
A.-G. comme propriétaire de l'usine de Chorzéw aux registres
fonciers ; mais que, par ledit arrêt, la Cour a entendu recon-
naître, avec force obligatoire pour les Parties au litige et
dans le cas décidé, entre autres choses, le droit de propriété de
la Société Oberschlesische Stickstoffwerke A.-G. sur l'usine
de Chorz6w au point de vue du droit civil. |

Le présent arrêt ayant été rédigé en français et en anglais,
c’est le texte français qui fait foi.

Fait au Palais de la Paix, à La Haye, le seize décembre
mil neuf cent vingt-sept, en trois exemplaires, dont l’un res-
tera déposé aux archives de la Cour, et dont les autres seront
transmis aux agents des Gouvernements des Puissances requé-
rante et défenderesse respectivement.

Le Président :
(Signé) Max HUBER.

Le Greffier :

(Signé) À. HAMMARSKJÜLD:

M. Moore, juge, a pris part aux débats en l'affaire et voté
en faveur de l'arrêt rendu par la Cour, mais a dû quitter La
Haye avant le prononcé de cet arrêt. ‘

M. Anzilotti, juge, déclarant ne pouvoir se rallier à l'arrêt
et se prévalant du droit que lui confère l’article 57 du Statut,
a joint audit arrêt l’exposé suivant de son opinion individuelle.

(Paraphé) M. H.
(Paraphé) À. H.
